Citation Nr: 0410849	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to October 8, 1996, for 
the grant of service connection for residuals of a right eye 
injury.

2.  Entitlement to an effective date prior to October 8, 1996, for 
the grant of service connection for a post-traumatic seizure 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision issued by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
service connection for a bilateral foot condition.  In November 
1997, the RO received the veteran's notice of disagreement with 
the denial of entitlement to service connection for a bilateral 
foot condition and disagreement with the effective dates assigned 
to the two conditions that the October 1997 rating decision 
reflects were service-connected.  The Board remanded this matter 
in June 2001 for additional development.  The additional 
development is now complete and this matter is again before the 
Board for appellate review.  The veteran moved during the pendency 
of this appeal and jurisdiction of his claims folder comes to the 
Board from the RO located in Philadelphia, Pennsylvania.

The veteran's March 2000 substantive appeal reflects that he 
requested a local hearing.  The veteran failed to report for his 
scheduled June 2000 and January 2002 hearings and, therefore, his 
request for a hearing is considered as withdrawn.

The veteran's service connection claim is remanded to the RO via 
the Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of the 
veteran's effective date claims has been developed and obtained, 
and all due process concerns have been addressed.

2.  On October 8, 1996, the RO received the veteran's claims of 
entitlement to service connection for residuals of a right eye 
injury and for a post-traumatic seizure disorder.  

3.  In an October 1997 rating action, service connection for 
residuals of a right eye injury and post-traumatic seizure 
disorder was established, effective from the date of receipt of 
the veteran's original claim.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 8, 1996, 
for an award of service connection for residuals of a right eye 
injury have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).

2.  The criteria for an effective date prior to October 8, 1996, 
for an award of service connection for post-traumatic seizure 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an earlier effective 
date for the grant of service connection for residuals of a right 
eye injury and for post-traumatic seizure disorder, asserting that 
he filed service connection for these conditions upon his 
discharge from active duty in 1992.

Duty to Notify and Assist

As an initial matter, the Board must address the notice and duty 
to assist requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000 (VCAA), since codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A.  In this regard, VA must notify the 
claimant of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim was supplied to the veteran 
via letter in August 2001.
 
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in August 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran in June 2003.  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  Service 
records, VA treatment records from facilities in Puerto Rico, 
Pennsylvania and Maine, and private shelter records have been 
associated with his claims folder.  The veteran was notified via 
the June 2003 Supplemental Statement of the Case (SSOC) that VA 
records prior to 1996 did not exist.  See 38 C.F.R. § 3.159(e) 
(2003).  Although the veteran has not been examined for VA 
purposes in connection with his effective date appeal, the results 
would be irrelevant with respect to this effective date claim, and 
a medical opinion is therefore deemed not necessary in the instant 
case.  See 38 C.F.R. § 3.159(c)(4) (2003).  In short, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Earlier Effective Date Claims

An effective date for an award based on an original claim for VA 
benefits "shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2003).  An exception to that rule applies only when an 
application for benefits is received within one year from the date 
of the veteran's discharge or release from service.  In that 
situation, the effective date of the award is made retroactive to 
"the day following the date of discharge or release . . .".  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2003).

Any communication or action, indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the date 
it was sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 (2003).

Here, the veteran's claim seeking entitlement to service 
connection for residuals of a right eye injury and for post-
traumatic seizure disorder (claimed as headache pain) was received 
by VA on October 8, 1996.  Upon receipt of his claim, the 
veteran's service medical records were requested from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
records were received by VA from the NPRC in June 1997.  
Thereafter, service connection was established for these 
conditions, effective the date of receipt of his claim in 
accordance with 38 C.F.R. § 3.400.  

The veteran argues that he filed service connection claims upon 
his discharge from active duty and the effective date for these 
claims should therefore be the day following his discharge from 
active duty in 1992.  A careful review of the veteran's claims 
folder does not reflect receipt of a claim for VA benefits prior 
to October 1996.  An August 2001 report of contact with the RO in 
Columbia, South Carolina, reflects that at the time of the 
veteran's expiration of term of service, there was not a program 
with Fort Jackson that helped veterans with claims upon discharge 
and the Columbia RO referred the San Juan RO to the claims folder 
to verify if a claim had been filed.  As indicated, no such claim 
is of record.

A letter to the Congressional Inquiry Division at the Pentagon, 
dated in October 1996, from the veteran's United States 
Representative reflects that the veteran had contacted his 
representative requesting assistance with the United States Army 
regarding certain pay benefits due to him upon his discharge from 
the Army that had been reduced.  Even the most favorable reading 
of this letter does not affirm the veteran's assertion that he had 
previously filed a claim for VA benefits.  The letter regards an 
entirely different matter, the veteran's special separation 
benefit payment from the United States Army.

August 1993 records from a shelter for homeless veteran reflects 
that the veteran applied for services, including medical and legal 
services.  This is an application for service from a shelter, and 
is not an application for benefits from VA.  See 38 C.F.R. § 3.155 
(2003).

The evidence of record does not show that the veteran filed claims 
with VA for entitlement to service connection for residuals of a 
right eye injury or post-traumatic seizure disorder prior to 
October 1996.  As his claim was received on October 8, 1996, he is 
not entitled to an effective date earlier than this date.  In 
brief, the Board concludes that the preponderance of the evidence 
is against the veteran's claim of entitlement to an earlier 
effective date for the grant of service connection for residuals 
of a right eye injury and for post-traumatic seizure disorder.  As 
the preponderance of the evidence is against his claims for 
earlier effective dates, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2003).


ORDER

An effective date prior to October 8, 1996, for the grant of 
service connection for residuals of a right eye injury is denied.

An effective date prior to October 8, 1996, for the grant of 
service connection for a post-traumatic seizure disorder is 
denied.


REMAND

In the instant case, the veteran's January 1982 entrance 
examination and a report reflecting an in-service motor vehicle 
accident are of record.  Efforts to obtain additional service 
medical records have proven futile.  When service medical records 
are missing, the Board has a heightened obligation to provide an 
explanation of reasons or bases for its findings and to consider 
the benefit-of the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Here, the veteran asserts that he underwent 
bilateral bunion surgery while he was in service.  A December 1996 
VA treatment record reflects that the veteran had healed surgical 
scars of the left first metacarpophalangeal joint and the second 
through fourth metatarsals.  The record contains an assessment of 
hallux abducto valgus of the first metacarpophalangeal joint with 
flexor substitution hammertoes.  An examination is in order to 
determine whether the of the veteran's current left foot 
condition.  See 38 C.F.R. § 3.159(c)(4) (2003).





As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in accordance with 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and any other applicable legal 
precedent.

2.  Schedule the veteran for a VA foot examination to determine if 
the veteran currently has a chronic left and/or right foot 
disability.  Within the bounds of medical expertise, the examiner 
should determine if any condition is likely (more than 50%), not 
likely (less than 50%), or at least as likely as not (50%) related 
to a previous bunion surgery.  The examiner should include a 
complete rationale for his/her opinion.  Send the claims folder to 
the examiner for review.

3.  Readjudicate the veteran's service connection claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits and 
all evidence received since June 2003.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or 
other appropriate 



action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



